Case 6:20-cv-00988-ADA Document 8-21 Filed 11/02/20 Page 1 of 4




        Exhibit 19.1
                           Case 6:20-cv-00988-ADA Document 8-21 Filed 11/02/20 Page 2 of 4




OnePlus Smartphones
(Includes smartphones models: X, 2, 3, 3T, 5, 5T, 6, 6T, 7, 7T, 7 Pro, 7T Pro, 8, 8 Pro, 8 5G, 8T+ 5G)

Infringement of the ‘790 patent
Claim 1                              Evidence
1. An interface for receiving data   The OnePlus Smartphone provides an interface for receiving data from an image sensor having
from an image sensor having an       an imaging array and a clock generator for transfer to a processor system.
imaging array and a clock
generator for transfer to a          For example, an image capturing subsystem of the OnePlus Smartphone has a CMOS image
processor system comprising:         sensor that includes an imaging array and a clock generator. An image processing subsystem of
                                     the OnePlus Smartphone includes a processor that processes image data. The OnePlus
                                     Smartphone includes interface circuitry that receives image data from the image capturing
                                     subsystem and transfers the image data to the processor. The interface circuitry thereby enables
                                     the transfer of image data between the image capturing subsystem, which runs in a pixel clock
                                     domain, and the image processing subsystem, which runs in a processor clock domain.
a memory for storing imaging         The OnePlus Smartphone provides a memory for storing imaging array data and clocking signals
array data and clocking signals at   at a rate determined by the clocking signals.
a rate determined by the clocking
signals;                           For example, the interface circuitry of the OnePlus Smartphone includes a buffer module that
                                   stores the image data that is received from the image capturing subsystem. The buffer module
                                   has control and clock signal inputs. The buffer module clocks its internal and external signals at a
                                   rate that is determined by the input clock signals. This enables the buffer module to store the
                                   image data at a rate that is in accordance with the pixel clock domain of the image capturing
                                   subsystem.
a signal generator for generating The OnePlus Smartphone provides a signal generator for generating a signal for transmission to
a signal for transmission to the   the processor system in response to the quantity of data in the memory.
processor system in response to
the quantity of data in the        For example, the interface circuitry of the OnePlus Smartphone includes interface functionality
memory; and                        that generates a signal when the buffer module has image data that is ready for transmission to
                                   the processor. The signal indicates that the buffer module has a frame or sub-frame of image



                                                                                                                                      1
                        Case 6:20-cv-00988-ADA Document 8-21 Filed 11/02/20 Page 3 of 4




                                 data for the processor.
a circuit for controlling the    The OnePlus Smartphone provides a circuit for controlling the transfer of the data from the
transfer of the data from the    memory at a rate determined by the processor system.
memory at a rate determined by
the processor system.            For example, the interface circuitry of the OnePlus Smartphone includes timing and control
                                 functionality that controls the transfer of image data from the buffer module to the processor.
                                 The timing and control functionality enables the image data to be transferred at a rate
                                 determined by the processor system. This enables the processor to acquire the image data at a
                                 rate that is in accordance with the processor clock domain.


References:

[1] OnePlus 7T Pro:
http://phonedb.net/index.php?m=device&id=15914&c=oneplus_7t_pro_5g_mclaren_edition_global_dual_sim_td-
lte_256gb_hd1925__bbk_1920&d=detailed_specs

[2] OnePlus 7 Pro: http://phonedb.net/index.php?m=device&id=15191&c=oneplus_7_pro_premium_edition_global_dual_sim_td-
lte_128gb_gm1913__bbk_guacamole&d=detailed_specs

[3] OnePlus 7T: http://phonedb.net/index.php?m=device&id=15728&c=oneplus_7t_dual_sim_td-
lte_na_128gb_hd1905__bbk_guacamoleg&d=detailed_specs

[4] OnePlus 7: http://phonedb.net/index.php?m=device&id=15181&c=oneplus_7_premium_edition_global_dual_sim_td-
lte_256gb_gm1903__bbk_guacamoleb&d=detailed_specs

[5] OnePlus 6T: http://phonedb.net/index.php?m=device&id=14282&c=oneplus_6t_premium_edition_dual_sim_global_td-
lte_a6013_128gb__bbk_fajita&d=detailed_specs

[6] OnePlus 6: http://phonedb.net/index.php?m=device&id=13390&c=oneplus_6_dual_sim_global_td-
lte_a6003_128gb__bbk_enchilada&d=detailed_specs



                                                                                                                                   2
                         Case 6:20-cv-00988-ADA Document 8-21 Filed 11/02/20 Page 4 of 4




[7] OnePlus 5T: http://phonedb.net/index.php?m=device&id=12551&c=oneplus_5t_dual_sim_global_td-
lte_a5010_64gb__bbk_dumpling&d=detailed_specs

[8] OnePlus 5: http://phonedb.net/index.php?m=device&id=11679&c=oneplus_5_dual_sim_global_td-
lte_a5000_128gb__bbk_cheeseburger&d=detailed_specs

[9] OnePlus 3T: http://phonedb.net/index.php?m=device&id=10956&c=oneplus_3t_dual_sim_lte-
a_na_64gb__bbk_rain&d=detailed_specs

[10] OnePlus 3: http://phonedb.net/index.php?m=device&id=10207&c=oneplus_3_dual_sim_lte-
a_na_a3000_64gb__bbk_rain&d=detailed_specs

[11] OnePlus X: http://phonedb.net/index.php?m=device&id=9256&c=oneplus_x_dual_sim_lte_na__bbk_onyx&d=detailed_specs

[12] OnePlus 2: http://phonedb.net/index.php?m=device&id=8573&c=oneplus_2_dual_sim_lte-
a_na_a2005_64gb&d=detailed_specs

[13] OnePlus 8 Series: Aiming to Redefine Flagship Experience
https://www.counterpointresearch.com/oneplus-8-series-aiming-to-redefine-flagship-experience/

[14] OnePlus 8 5G: http://phonedb.net/index.php?m=device&id=16864&c=oneplus_8_5g_standard_edition_dual_sim_td-
lte_na_128gb_in2015__bbk_galileib&d=detailed_specs

[15] OnePlus 8 5G T-Mobile:
https://www.t-mobile.com/cell-phone/oneplus-8-5g?sku=610214663818

[16] OnePlus 8T+ 5G T-Mobile:
https://www.t-mobile.com/cell-phone/oneplus-8-5g?sku=610214663818




                                                                                                                       3
